Title: Eunice Paine to Abigail Adams, 14 May 1775
From: Paine, Eunice
To: Adams, Abigail


     
      Dear Portia
      Taunton May 14th. 1775
     
     I am indeed the Silvia, the once favored correspondent of Diana; But I am Silvia without my Beloved flock, my former sheepfolds are Laid waste, my Lambs are scatter’d, and I mourn here among other congregations the loss of my former companions.—I thank you for the testimony you have given me of your remembrance. Should have Certifyd my grateful reception by the first Conveyance but indisposition forbid. I am now relieve’d from the distress I have suffered, but very week and faint. I rejoyce with you in the account of Hortentious’s better health. Thank you for the articles of news from Hartford. Letters received here were not imparted. By Doct. Blanchard from Providence last night we here that Dr. Franklin has arrived at Philadelphia, that there is a fleet on its way to N:Y. and as tis death for anyone to pilot them in to that harbour tis Expected they will visit R——d Island. We dont want such neighbours. I durst not trust myself to think on our Political State while I am so weakned. I had rather look out and smile with the Opening Blossoms. The Country is not so forward here as with you but our Pastures look charming Green and the few trees we have in sight look red and our martins make a joyful Noise. I listen to all the pleasant things I can hear and hope to wait patiently till the End of all these things. We heard from head Quarters Yesterday that was quiet. Each day of rest from Alarms I Esteem a peculiar favor and hope you will all be protected in your habitations. I never wanted wings so much in my life. I should daily perch on your window and regale my spirits with your smiles. I Enjoy the company of my sister, which the cause of her being here apart, would sweeten my pilgrimage and if she was not so deaf that tis hard to converse, my Enjoyment would be greater. The warm weather and rest to her nerves will I hope serve her. She is otherwise in fine health for her. Her Companion is gone down below as the folks here say, I hope he wont smell of Brimstone when he returns. He went in hopes to find some Comforts sent him out from the goodly Land he came from. I have but little Expectation at present. The Earnestness of the people to get out will encrease the Haughtiness of their keepers, and dont you think a little indifference might cause an alteration in the Generals Conduct? The sight of Mr. Rice gave joy to my heart but I heard but little of his Conversation. I was so unwell I could hardly sit that Evening and have not seen him since. I feared I should lose so good an opportunity of sending to you but his Journey to Providence has given me this Leizure. I hope you will be able to read it, my pen is very crooked and all is Ugly. Give my love to your little ones and Complements to all Enquiring friends. The mourner for her Husband I have Laught at and am glad you did not encline to follow Suit. What would she do were he tall Eno’ to Enter the Army? Your Aunt Smith and Daughter Miss Baker told me had got out of the town but where she is I cant tell. Perhaps you know. I could heartily wish that all inhabitants were out, if I tho’t they could be provided for but they can’t all stay at Braintree. O Lord North what hast thou done. The Groans of those distressed by thee will smother all thy Joys.
     I hope to hear from you again very soon. Pray dont neglect so charitable a work. Ill do as well as Ever I can but Ive no Subjects unless my turn was satyrical. The accounts of the families removed hither I leave for Mr. Rice. He can tell you more about them than I who have been out but once since I came. I design to write to the friends at the other house if able. Give my love to all of them and accept the sincerest Affection from your Obliged & Evermindfull Servt.,
     
      Silvia
     
    